Judge Martin
dissenting:
The minimum requirements of procedural due process with respect to notice and hearing were not met in the present case. The U. S. Supreme Court has often dealt with the question of what constitutes “the right to be heard” within the meaning of procedural due process. In Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 94 L.Ed. 865, 70 S.Ct. 652 (1949), the Court said that the “. . . right to be heard has little reality or worth unless one is informed that the matter is pending and can choose for himself whether to appear or default, acquiesce or contest.” In the context of this case, the question is whether the suspension of defendant’s driver’s license without reasonable notice and without a prior hearing violates procedural due process.
This Court held in State v. Teasley, 9 N.C. App. 477, 176 S.E. 2d 838 (1970), cert. denied 277 N.C. 459, 177 S.E. 2d 900 (1970), that G.S. 20-48 was reasonably calculated to assume that notice will reach the intended party and afford him the opportunity of resisting or avoiding the proposed suspension. The Court further said that “[w]hen the Department complied with the procedure set forth in the statute as to notice of suspension of the operator’s license and driving privilege, such *451compliance constituted constructive notice to defendant that his license had been suspended.”
However, in Carson v. Godwin, 269 N.C. 744, 153 S.E. 2d 473 (1967), our Supreme Court expressed dissatisfaction with the use of regular mail as a means of notification of Departmental actions with reference to driver’s licenses. The Court did not mention G.S. 20-48, nor decide whether notification by regular mail would be considered sufficient compliance with the requirements of due process. The Court noted that:
“[a]n open letter to a former address may or may not be delivered, especially if there is a change of address. If the mails are to be employed for the transmission of notice, it would seem that a registered letter or a return receipt showing delivery would be a more complete compliance with the requirements of notice — essential of due process.”
In State v. Hughes, 6 N.C. App. 287, 170 S.E. 2d 78 (1969), (a case decided before Teasley), this Court said:
. : G.S. 20-20 provides that whenever any vehicle operator’s license is suspended under the terms of Chapter 20, ‘the licensee shall surrender to the Department all vehicle operator’s licenses and duplicates thereof issued to him by ■the Department which are in his possession.’ It is difficult to see how the licensee could be called upon to surrender his license because it had been suspended unless he is given notice of the suspension. Further, G.S. 20-25 provides that any person whose license has been suspended shall have a right to file a petition within 30 days thereafter for a hearing on the matter in the superior court. Again, the right to court review of the Department’s action in suspending a license would be futile if the licensee received no notification that the license had been suspended. . . .”
Even in the “light” of the Teasley decision, the “constructive” notice to defendant is not sufficient to meet the minimum requirements of procedural due process in this case.
The evidence here indicates that the defendant did not receive the notice and that the Department of Motor Vehicles was on notice of that fact. Had defendant received the mailed notice, she would have had the opportunity of resisting or avoiding the proposed suspension as well as refraining from the commission of a criminal offense and subsequent arrest therefor.
*452In this case, G.S. 20-48 can hardly be described as a statute reasonably calculated to assure that notice will reach the intended party and afford her the opportunity of resisting or avoiding the proposed suspension as well as to give her notification of the actual suspension of her operator’s license and driving privilege. It is my opinion that procedural due process requires as a minimum a manner of notification which will assure that notice will reach the intended party so that he may have the right to be heard.
Defendant’s motion for dismissal should have been allowed.